Exhibit 99.2 Year End 2014 Earnings Review and 2015 Business Update March 30, 2015 1 Forward-Looking Statements 2 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.”You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,'' “plan,” “intend,” “believe,” “may,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events.Those forward-looking statements involve known and unknown risks and uncertainties and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements, including the impact of the regulatory environment on our business, including the outcome of the CFPB investigation of our financial institution business; our ability to execute our strategy and previously announced transformation plan; our incurring additional restructuring and/or goodwill impairment charges; the timing and success of new product launches, including our VOYCE™ product, adjustments in investments in our IDENTITY GUARD® and insurance services businesses and other growth initiatives; our ability to control costs; and our needs for additional capital to grow our business, including our ability to maintain borrowing availability under our loan agreement.Factors and uncertainties that may cause actual results to differ include but are not limited to the risks disclosed under “Forward-Looking Statements,” “Item 1. Business—Government Regulation” and “Item 1A. Risk Factors” in the Company’s most recent Annual Report on Form 10-K, and in its recent Quarterly Reports on Form 10-Q and other filings with the U.S. Securities and Exchange Commission. The Company undertakes no obligation to revise or update any forward- looking statements unless required by applicable law. About Intersections Inc. Intersections Inc. (Nasdaq: INTX) provides innovative, information based solutions that help consumers manage risks and make better informed life decisions. Under its Identity Guard® brand and other brands, the company helps consumers monitor, manage and protect against the risks associated with their identities and personal information. The company’s subsidiary Intersections Insurance Services provides insurance and other services that help consumers manage risks and achieve personal goals. The company’s i4C Innovations subsidiary provides Voyce™, a groundbreaking pet wellness monitoring system for pet owners and veterinarians. Headquartered in Chantilly, Virginia, the company was founded in 1996. To learn more, visit www.intersections.com. Founded: NASDAQ Symbol: INTX Headquarters: Chantilly, VA Consumers Protected To Date: Over 36 million Fast Facts 3 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. FY 2014 Consolidated Operating Results •Revenue for FY 2014 was $246.6 million, a decrease of 20 percent from FY 2013. •Adjusted EBITDA was ($2.6) million for FY 2014, a decrease of $34.8 million from the adjusted EBITDA of $32.2 million reported in FY 2013.*These results was driven primarily by: -The decrease in revenue and select subscriber portfolio cancellations by our U.S. financial institution clients. -This was partially offset by decreases in associated costs of revenue and commission expenses. -Our operating expenses for our Pet Health Monitoring segment increased by $4.5 million compared to 2013. -The decrease in earnings from our Insurance and Other Consumer segment of approximately $1.5 million compared to 2013due to a decrease in sales. -A one-time restructuring charge of $3.8 million, primarily related to our announced workforce reduction. -A one-time liability recorded for $3.1 million for estimated underpayment of certain state non-income business taxes plus and additional $320 thousand for associated penalties & interest. •Consolidated Net (Loss) for FY 2014was ($30.7)million, or ($1.66) per diluted share, compared to $2.4 million, or $0.13 per diluted share, for FY 2013.This includes a goodwill impairment of $25.8 million in the fourth quarter of 2014. •Intersections generated approximately $4.9 million in cash flow from operations in FY 2014, including $2.3 million in the fourth quarter. •We ended FY 2014 with a cash balance of $11.3 million and no borrowings under our credit facility. *Consolidated adjusted EBITDA before share related compensation and non-cash impairment charges. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 4 FY 2014 Performance to Guidance Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 5 *Consolidated adjusted EBITDA before share related compensation and non-cashimpairment charges. Strategic PlanUpdate 6 •As previously announced, these are our primary strategic goals: -Focusing on our IDENTITY GUARD® brand as the growth engine for our identity theft and privacy protection solutions through both new partners and directly to consumers. -Continuing to provide top notch service for our existing private label subscriber base -Building our Canadian business lines through new products and new channels. -Growing our cutting edge VoyceTM product and becoming the leading player in the pet health and wellness space. -Reinvigorating our insurance business through new products and marketing channels. -Accelerating Captira efforts to transform the bail bond technology support space. • In the last six months we have made strong progress towards our transformation plan and the above goals and we believe we are drawing closer to the production of substantial value with a noticeably altered business model. 7 As part of our restructuring plan, we have changed our reporting segments to align with our growth strategy and internal organizational structure.Our four segments are as follows: • Personal Information Services - focuses on helping consumers understand, monitor, manage and protect against the risks associated with the exposure of their personal information.* • Insurance and Other Consumer Services - focuses on helping consumers use insurance and other services to manage various personal risks and achieve personal goals.As of March 2015 this segment also includes the business we purchased from Health at Work Wellness Actuaries LLC.* • Pet Health Monitoring - focuses on VoyceTM, our recently launched pet wellness product and service. • Bail Bonds Industry Solutions - focuses on technology support for the bail bonds industry. • In addition we continue to breakout the expenses in our Corporate business unit. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. * Previously included in our historical Consumer Products & Services (CP&S) segment. New Segment Reporting Structure Cost Reductions 8 • In August 2014 we targeted cost reductions of between $15 and $19 million in annualized cost reductions by the end of 2015 in our historical Consumer Products & Services (CP&S) segment and Corporate business unit • We currently estimate that approximately $14 million in annualized cost reductions have been put in place in our historical CP&S segment and in Corporate. •This includes a reduction of approximately 125 headcount, both salaried and hourly, already achieved • The full effect of these cost reductions will not be recognized until 2016, and some of these cost reductions will be partially offset by overhead cost increases in the growth segments, notably Pet Health Monitoring. •We will continue to review and adjust our cost base further over the next twelve months to achieve additional cost reductions. 9 Personal Information Services Growth strategy Build our IDENTITY GUARD brand by expanding our service offerings and by acquiring subscribers through both marketing and distribution relationships and consumer direct marketing, while continuing to provide excellent service for existing subscribers and clients. Update • We are maximizing marketing and sales in our most profitable digital marketing channels. - 1st quarter is off to a good start for IDENTITY GUARD® branded product sales. ­- Sales mix is moving towards our premium products, such as IDENTITY GUARD® Platinum at $24.99 ­-Even at higher price points we are seeing strong conversions and lower Costs per Order. • We have been expanding and growing relationships with non-financial institution clients, e.g., year-to- date sales at our largest non financial institution client are up over three hundred percent. •Recently, we renegotiated terms with one of the credit bureaus. • Most of the streamlining and the re-organizing of resources that achieved the $14 million in estimated annualized cost reductions comes from IT and operational efficiencies in this segment. 10 Pet Health Monitoring Pet Health Monitoring: VoyceTM Monitoring 11 Pet Health Monitoring: The VoyceTM Member Portal Voyce is an comprehensive platform. It delivers actionable information to pet owners and veterinarians alike, in easily understood formats. Customized Content: The entire Voyce experience is tailored to the pet owner and pet. Recommended articles, weekly newsletters and reminders are based on the dogs personal information and the owner’s interest. 12 13 Insurance and Other Consumer Services Growth strategy Build this business through a combination of innovative insurance and non-insurance services for consumers, employers and the insurance industry. Update Health at Work Acquisition Background - • In March 2015 our subsidiary Intersections Insurance Services Inc. acquired the assets of Health at Work Wellness Actuaries LLC. • This business provides wellness-driven health plans and engagement programs for employers, insurers and wellness groups. • The acquisition provides a proven and entrepreneurial leadership team in Chicago under Health at Work Wellness Actuaries’ founder Andrew Sykes, to reinvigorate our Insurance and Other Consumer Services segment with new products, partners and sales channels. Vision - • To offer a suite of behavior-linked products that enable financial security (by protecting people’s income, personal risks and assets) and helping people to live healthier, happier and more productive lives. • Creates a “value chain” effect where the Life Quality for the individual can be improved, productivity for employers can be increased, and the costs for insurers can be reduced. • Leverages existing Intersections relationships and infrastructure with Health at Work’s new, complementary relationships and sales channels, e.g., health insurers, wellness companies, brokers, etc. 14 Bail Bonds Industry Solutions Growth Strategy Increase acceptance in bail bonds industry of our SAAS technology, introduce additional innovative solutions that may be used in bail bonds industry or related industries. Update • We expect FY 2015 will be a breakthrough year for Captira Analytical, with strong sales growth •Captira is the preeminent provider of software-as-a-service (SAAS) solutions to the bail bond industry in the U.S. •Leveraging its existing software platform, Captira will be expanding into similarly challenged and underserved related industries. • Growth in 2015 will come from: -More bails bond insurance companies moving to our solutions, and -Working with sureties to deepen retail penetration. Reconciliation to EBITDA - 2014 Guidance vs 2014 Actual Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 15 *Consolidated adjusted EBITDA before share related compensation and non-cashimpairment charges. Corporate Headquarters Intersections Inc. 3901 Stonecroft Boulevard Chantilly, VA 20151 Toll-free: 800.695.7536 www.intersections.com Investor Relations Eric S. Miller IR@intersections.com Tel: 703.488.6100
